Citation Nr: 1312878	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy/carpal tunnel syndrome.

2.  Entitlement to service connection for left upper extremity neuropathy/carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for right knee status post arthroscopic surgery.

4.  Entitlement to an initial rating in excess of 10 percent for left knee status post arthroscopic surgery.

5.  Entitlement to an initial rating in excess of 10 percent for mononeuritis of the left superficial peroneal nerve.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, S.G., and T.G.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran testified at a RO hearing; a transcript of the hearing is of record.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's appeal.  A review of the electronic claims file reveals no additional records pertinent to his claims.  

In this case, the Veteran has alleged that he unable to work, in part, due to his service-connected right and left knee disabilities.  The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, a claim of entitlement to a TDIU was separately adjudicated and denied by the RO in an unappealed February 2009 rating decision.  As noted in Rice, a TDIU rating may be pursued as a separate claim from a claim for increased rating.  Accordingly, given the specific procedural background in this case, a TDIU claim is not deemed to be a component of the current appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that additional action is needed.  

During a September 2009 VA examination, the Veteran reported that he had not worked since 2007 and was receiving disability compensation.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in "close or uncertain cases, . . . as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining identified records."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Assuming the Veteran is receiving disability compensation from the Social Security Administration (SSA), (but regardless if, for instance state benefits are involved) VA has an obligation to obtain any records associated with his claim for disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992).  Therefore, as there have been no attempts to obtain the Veteran's SSA records or any other disability records, if any, remand is required so that an attempt can be made to obtain this evidence and associate it with the claims file.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

In addition, a July 2008 VA outpatient treatment record notes that the Veteran injured his low back and was receiving Worker's Compensation.  Although unclear whether these records would be relevant to the Veteran's present claims, VA should make an attempt to obtain them and associate the records with the claims file.  38 C.F.R. § 3.159(c)(1) (2012).

While the appeal is in remand status, the RO/AMC should also schedule the Veteran for VA examinations to assess the current severity of his service-connected right and left knee disabilities and mononeuritis of the left superficial peroneal nerve.  The Board notes that the most recent VA examination was conducted in September 2009, over three years ago.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Prior to arranging for the Veteran to undergo VA examination, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Marion and Indianapolis VA Medical Centers (VAMCs) and the claims file includes records dated through October 2009 from the Marion VAMC and through January 2009 from the Indianapolis VAMC. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of any decision associated with the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.  If not with SSA, appellant should be contacted as to the source of disability benefits, and he should be requested to provide release forms to allow state, private, or any other disability records to be obtained.  All efforts undertaken, and all records/responses received should be associated with the claims file.

2.  The RO/AMC should undertake appropriate action to obtain a copy of any determinations associated with the Veteran's application for Worker's Compensation benefits, as well as copies of all medical records underlying the determination.  All records/responses received should be associated with the claims file.  

3.  The RO/AMC should obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  All records/responses received should be associated with the claims file. 

4.  After the above development is completed, schedule the Veteran for a VA compensation and pension examination to determine the severity of his service-connected right and left knee disabilities.  The claims file must be provided to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  A complete rationale should be provided for any opinion(s) expressed.

5.  Also schedule the Veteran for a VA compensation and pension examination to determine the severity of his service-connected mononeuritis of the left peroneal nerve.  The claims file must be provided to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should describe (consistent with the rating schedule) whether such neurological impairment represents incomplete paralysis that is mild, moderate, or severe, or whether it is consistent with complete paralysis such that eversion of the foot is weakened.  A complete rationale should be provided for any opinion(s) expressed.

6.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  (If the records obtained suggest further examination of the upper extremities for neuropathy/carpal tunnel syndrome, such examination should be undertaken.)  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


